DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-7 are under examination. Claims 8-20 are previously withdrawn. Claim 1 is amended. Claims 1-20 are pending.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 20140005960 A1
Anderson et al. hereinafter Anderson
US 20110282596 A1
Patel et al. hereinafter Patel


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Patel.
With respect to claim 1, Anderson discloses an apparatus (at least Fig. 2 illustrates an process control device), comprising: 
a pressure regulator having a mechanism for regulating pressure of flowing fluid (Fig. 2 illustrates a process control device that regulates the pressure of fluid that flows through upstream and downstream pipes), the mechanism comprising 
a housing with a top (actuator 204 body is interpreted as housing and portion of the actuator above 220 is interpreted as top of the actuator), a diaphragm (valve plug 214) and  a spring 234 is disposed within actuator 204), and an adjustment screw (actuator rod 206 coupled with screw head at the top of the actuator is interpreted as adjustment screw) that penetrates through the top of the housing (actuator rod 206 penetrates through the top of the actuator) and travels axially relative to deflection of the spring to change spring load of the spring on the diaphragm (as illustrated in Fig. 2, spring 234 travels axially relative to the plug when actuator rod 206 is actuated); 
an accelerometer (¶[0026] discloses sensors 222 can be an accelerometer) disposed on the adjustment screw (As illustrated in Fig. 2, accelerometer 222 is coupled to actuator rod 206 coupled with screw head); and 
a signal processor (controller 106) in communication with the accelerometer (accelerometer 222), the signal processor configured to convert an analog, time-based signal from the accelerometer into a digital, frequency-based signal (¶[0038] discloses controller 106 identify condition of the process control device 200).
Anderson discloses all the claimed invention except explicitly disclosing the vibration monitoring circuit (104) converting an analog, time-based signal from the accelerometer (224) into a digital, frequency-based signal.
Patel discloses regulator (550) having diaphragm chamber (353), a spring within regulator control (454), and an acoustic sensor (530) configured to detect acoustic signals and convert the acoustic signals into one or more first data signals. The one or more first electrical signals can be converted from analog to digital signals by an A/D converter (115) before transmitting the one or more first electrical signals (¶[0066, 0082-0083]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Anderson with the teachings 
With respect to claim 2, Anderson and Patel disclose the apparatus of claim 1 above. Anderson further discloses the frequency-based signal correlates with stroke of the spring (¶[0036] discloses the vibration monitoring circuit 104 continuously collects vibration data from the stem connector sensor 224 and identifies a new vibration pattern of the stem connector 208).
Anderson vibrational monitoring circuit 104 does not explicitly discloses an analog to digital converter to convert the analog signal from sensor (224). 
Patel discloses an A/D converter (115) that converts analog signal from the sensor into digital form (¶[0066, 0082-0083]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Anderson with the teachings of Patel so that Anderson’s vibration monitoring circuit convert the analog signal from accelerometer (224) into digital form as disclosed in Patel’s invention in order to process the detected signal for the predicable benefit of transmitting the digital data wirelessly to a remote location to alert a user the operation or status of the process control valve.
With respect to claim 3, Anderson and Patel disclose the apparatus of claim 1 above. Anderson further discloses the frequency-based signal correlates with stroke frequency of the spring (¶[0036] discloses the vibration monitoring circuit 104 continuously collects vibration data from the stem connector sensor (224) and identifies a new vibration pattern of the stem connector 208).
Anderson vibrational monitoring circuit (104) does not explicitly discloses an analog to digital converter to convert the analog signal from sensor (224). 
Patel discloses an A/D converter (115) that converts analog signal from the sensor into digital form (¶[0066, 0082-0083]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Anderson with the teachings of Patel so that Anderson’s vibration monitoring circuit convert the analog signal from accelerometer (224) into digital form as disclosed in Patel’s invention in order to process the detected signal for the predicable benefit of transmitting the digital data wirelessly to a remote location to alert a user the operation or status of the process control valve.
With respect to claim 4, Anderson and Patel disclose the apparatus of claim 1. Anderson further discloses the frequency-based signal correlates with an aggregate number of strokes of the spring over time spring (¶[0036] discloses the vibration monitoring circuit 104 continuously collects vibration data from the stem connector sensor 224 and identifies a new vibration pattern of the stem connector 208).
Anderson vibrational monitoring circuit (104) does not explicitly discloses an analog to digital converter to convert the analog signal from sensor (224). 
Patel discloses an A/D converter (115) that converts analog signal from the sensor into digital form (¶[0066, 0082-0083]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Anderson with the teachings 
With respect to claim 5, Anderson and Patel disclose the apparatus of claim 1 above. Patel further discloses a filter having a filter band set so that the digital, frequency-based signal correlates with demand for flow downstream of the pressure regulator (¶[0059] discloses event detection module 124 can cleanse the raw acoustic signal datasets from sensing unit 110 
using, for example, Fourier transforms and/or band pass filtering).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Anderson with the teachings of Patel in order to cleanse the raw detected data as disclosed in Patel’s invention for the predicable benefit of removing signals caused by environmental noise.            
With respect to claim 6, Anderson and Patel disclose the apparatus of claim 1 above. 
Anderson further discloses a wireless communication device coupled to the signal processor to transmit the digital, frequency-based signal (¶[0020] discloses controller 106 and a user interface 108 may communicate via, for example, wired or wireless link).
Patel further discloses a filter having a filter band set so that the digital, frequency-based signal correlates with demand for flow downstream of the pressure regulator (¶[0090] discloses Event detection module 124 can extract the magnitudes of the resonant frequency across time to form a time-series vector of values (time, resonant frequency intensity) that correlates directly to flow (see FIGS. 10 and 11)).

With respect to claim 7, Anderson and Patel disclose the apparatus of claim 1 above. Anderson further discloses a wireless communication device coupled to the signal processor to receive data that assigns the filter band (¶[0020] discloses controller 106 and a user interface 108 may communicate via, for example, wired or wireless link).
Patel further discloses a filter having a filter band set so that the digital, frequency-based signal correlates with demand for flow downstream of the pressure regulator(¶[0090] and FIGS. 10 and 11).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Anderson with the teachings of Patel in order to cleanse the raw detected data as disclosed in Patel’s invention for the predicable benefit of perform some processing of the data signals to reflect aggregate gas flow.  
Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that “…The proposed combination fails to disclose any device with "an adjustment screw that penetrates through the top of the housing ... and an accelerometer disposed on the adjustment screw" as described by amended claim 1…”
The examiner respectfully disagrees. Fig. 2 of the primary reference, reproduced below, illustrates an actuator 204 (interpreted as housing with top) and an actuator rod 206 (interpreted .

    PNG
    media_image1.png
    709
    714
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/GEDEON M KIDANU/Examiner, Art Unit 2861  


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861